DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 25, line 1, “the dynamic optimizer” lacks proper antecedent basis in the claim. Further, line 4, “the steady-state optimizer” also lacks proper antecedent basis in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22, 24-25, 27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Card et al., WO 03/025685, in view of Parikh et al., U.S. Patent Application Publication No. 2006/0235563.

As per claims 16 and 32, Card et al. discloses a process control system (e.g. See [0003]; production process for integrated circuits) for controlling a process comprising a plurality of sub-processes (e.g. See [0003]; process step (i.e. sub-processes)), the process control system comprising:

a model comprising a sub-process model defining a relationship between variables of the associated sub-process, and an inter-sub-process model defining a relationship between a variable of another sub-process and at least one of the variables of the associated sub-process (e.g. See [0036]; “Referring to Figure 2B, the method continues with providing a map between one or more sub-process metrics and one or more operational variables of the associated sub-process 270. Preferably, the map between one or more sub-process metrics and one or more sub-process operational variables comprises a nonlinear regression model trained in the relationship between the sub-process metrics and sub-process operational variables such that the nonlinear regression model can determine one or more predicted sub-process metric values from one or more sub- process operational variable values. The sub-process metric and operational variable map 270, an optimization model 273 and a provided operational variable cost function 275 are then used to determine target values for the sub-process operational variables 280 that are within an operational variable constraint set 281, that produce at the lowest cost the sub-process metric, and that are as close as possible to the target sub-process metric values 283.)(emphasis added).;
 ;	
a communicator operable to communicate with a control module associated with the another sub-process so as to determine an updated value for the variable of the another sub-process (e.g. inherent to [0018] disclosing that: “The process tool controller may be any device capable of adjusting one or more process or sub-process operational variables in response to a control signal from the data processing device.”, as clearly the control signal must be communicated in some manner)(emphasis added);

a controller, operable to use the model and the updated value to determine a control signal for adjusting a manipulated variable of the associated sub-process (e.g. See [0018]; “a process tool controller”).

As per claims 16 and 32, since Card et al. only briefly discusses an overall type of system that the invention would find useful for controlling, per se, that is, a production process for integrated circuits comprising plural process steps (e.g. See [0003]), there is no explicit and specific recitation of plural controllers (i.e. interpreted to correspond to the claimed modules, per se) for controlling an overall semiconductor fabrication process system.

In analogous art, Parikh et al. discloses a semiconductor manufacturing system that allows for feed-forward and feedback control to be implemented by utilizing multiple process controllers, per se (e.g. See Abstract and Figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Parikh et al. into the system of Card et al. for the purpose of allowing a very complex system, such as a semiconductor fabrication facility, which has many steps and processes and controllers for controlling these processes, to utilize multiple process controllers that share data with each other so that optimization of the fabrication system is easily and reliably obtained.

As per claim 17, Card et al.’s combined system (Card et al. in view of Parikh et al.) clearly discloses the utilization of an actuating mechanism, per se (e.g. See Parikh et al., specifically [0036], whereby the controlling of pressure and/or gas flow and/or rotation speed and/or slurry flow would inherently require the utilization of an actuating mechanism so as to physically regulate these controllable parameters.).
As per claim 18, and as best understood, the plural processor controllers of Card et al.’s combined system adequately contemplate the features of the pending claim since the controllers of Parikh et al. are used for feedforward and feedback control by communicating with other upstream and downstream controllers to allow the fabrication process to occur as optimally and as accurately as possible by sharing data amongst the respective controllers.

As per claim 22, clearly Card et al.’s combined system adequately contemplates features whereby a communicator is capable of transmitting data of sub-processes that is utilized for adjusting control signals of other sub-processes, wherein the controllers use the data and modelling data to generate control signals for adjusting sub-processes that are upstream and/or downstream, and this has already been adequately addressed with respect to the rejection of at least independent claim 16, from above.

As per claim 24, clearly the utilization of a state estimator is adequately disclosed by Card et al.’s combined system because the data from each sub-process is used for feedforward and feedback control of other sub-processes and the very purpose of this type of optimization is to produce a manufactured product with the greatest accuracy with the lowest cost, per se, and therefore clearly the state (i.e. current condition) is each sub-process is determined and is then reflected in the further determination of control signals that are utilized by other sub-processes, and this methodology continues during the entire time of operation of the manufacturing process.

As per claim 25, and as best understood, it would appear that the features of this pending claim are adequately disclosed by Card et al.’s combined system since Card et al.’s combined system discloses optimizing, dynamically and continuously, using models and data from upstream and downstream controllers, to generate control signals for the respective controllers, whereby optimization of the operation state occurs to minimize a cost function and maximize the reliability and accuracy of the overall semiconductor manufacturing process.

As per claim 27, clearly the utilization of a storage unit which ”stores” data, per se, whether it be temporarily or persistently, is contemplated by Card et al.’s combined system (e.g. See Parikh et al., specifically Figure 1, element 116) which is used to share data with current, upstream and downstream controllers).

As per claim 33, Card et al.’s combined system clearly discloses a computer readable medium having instructions to perform the steps claimed (e.g. See Card et al., specifically [0019]-[0020]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Card et al.’s combined system, as applied to claim 16, from above, and further in view of Tan et al., U.S. Patent No. 6,263,255.

As per claim 20, Card et al.’s combined system does not explicitly utilize the term “iterative” to holistically describe the overall process of controlling and/or regulating the semiconductor manufacturing process.

In analogous art, Tan et al. describes an advanced process control system for semiconducting manufacturing to be representative of an iterative process, in other words, a process that occurs over time, whereby data is generated and utilized in an ongoing manner so that the reliability of the process occurs over time, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Tan et al. into Card et al.’s combined system for the purpose of providing the process of manufacturing plural semiconductors the ability to continuously and optimally and reliably be conducted through feedback and feedforward data utilization.


Allowable Subject Matter
Claims 19, 21, 23, 26 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 19, the prior art of record fails to teach or adequately suggest the utilization of move trajectories, in combination with the other claimed features and or limitations as claimed.

As per claim 21, the prior art of record fails to teach or adequately suggest solving a shared objective function for the process as an optimization problem using the manipulated variable of the associated sub-process as an independent variable, and the updated value from another control module as a disturbance variable, in combination with the other claimed features and or limitations as claimed.

As per claim 23, the prior art of record fails to teach or adequately suggest each of the controllers comprising a model, a communicator and a controller, as explicitly described, in combination with the other claimed features and or limitations as claimed.

As per claim 26, the prior art of record fails to teach or adequately suggest the utilization of a non-cooperative model, wherein the non-cooperative model defines a relationship between a manipulated variable and a controlled variable that will not be used to control the controlled variable, in combination with the other claimed features and or limitations as claimed.

As per claims 28 and 29, the prior art of record fails to teach or adequately suggest the utilization of a central configurator, per se, wherein the central configurator generates a centralized model that is used to generate the model that associates the interactions amongst the variables in the process, in combination with the other claimed limitations as claimed.

As per claims 30 and 31, the prior art of record fails to teach or adequately suggest the utilization of a steady state optimizer and state estimator, in combination with the other claimed limitations as claimed.


Prior Art Considered but Not Relied Upon
The following references were considered but were not relied upon with respect to Prior Art Rejections:

(1)	Baek et al., U.S. Patent Application Publication No. 2011/0295554 which discloses a method that involves selecting variables that affect a plasma reaction of a reference process recipe, wherein test measurement values are obtained by performing seasoning tests on a chamber (10), wherein the test measurement values are associated with tests in which the selected variables are manipulated, and an estimated calculation value approximate to the reference measurement value and a seasoning process recipe is estimated from a correlation of the manipulated variables and the test measurement values, wherein an estimated calculation value is generated.; and

(2)	Good et al., KR 20050074561A which discloses a method that includes defining a model of a process for manufacturing a device, the process including a plurality of steps, wherein a plurality of inline process targets are defined for at least a subset of the process steps, and wherein the model relates the inline process targets to a plurality of process output parameters, wherein a  first set of probabilistic constraints for the inline process targets is defined, a second set of probabilistic constraints for the process output parameters is defined, an objective function is defined based on the model and the plurality of process output parameters and a trajectory of the process output parameters is determined by optimizing the objective function subject to the first and second sets of probabilistic constraints for each process step to determine values for the inline process targets at each process step, wherein the objective is optimized in an iterative process, amounting to model predictive control with a shrinking projection horizon.;

(3)	Kephart et al., U.S. Patent Application Publication No. 2008/0027704 which discloses a process control system simulation technique performs real-time simulation of an actual process control network as that network is running within a process plant in a manner that is synchronized with the operation of the actual process control network. This real-time, synchronized simulation system includes a simulation process control network and a process model which are automatically updated periodically during the operation of the actual process control network to reflect changes made to the process control network, as well as to account for changes in the plant itself, i.e., changes which require an updated process model. The disclosed simulation system provides for more readily accessible and usable simulation activities, as the process control network and the process models used within the simulation system are synchronized with and up-to-date with respect to the current process operating conditions. Moreover, this simulation system is more accurate as it uses process models developed from the current state of the process whenever the simulation system beings to perform a simulation. Still further, the disclosed simulation system is easy to operate, as it uses the same user interface applications as the actual process control network and can be initialized and used at any time during operation the process plant without any significant configuration or set-up activities.; and 

(4)	Crawford et al., U.S. Patent Application Publication No. 2006/0227350 which discloses receiving updated process information in association with a time stamp indicating when the updated information was collected, wherein the maximum delay in distributing the updated process information to a particular controller is then determined, wherein the appropriate apply time at which the controllers are to react to the updated process information is then determined based on the maximum delay and wherein the process model at each controller is then updated based on the updated information and the determined apply time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        October 19, 2022
/RDH/